Citation Nr: 1126349	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-08 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Propriety of the delimiting date of June 27, 2007, for eligibility to Chapter 35 Dependents' Education Assistance (DEA) benefits. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to May 1966.  The appellant in the current appeal is his dependent spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which affirmed the propriety of a delimiting date of June 27, 2007, for the appellant's eligibility to Chapter 35 DEA benefits and denied her DEA claim on the basis of being filed after her period of eligibility had expired.

For the reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on her part.


REMAND

By rating decision dated in June 1997, the Veteran was rated individually unemployable because of his service-connected disabilities.  This rating, permanent and total, and has been in continuous effect since November 20, 1996.  Notice of this award was furnished to the Veteran via correspondence dated June 27, 1997.  

The appellant, who is the Veteran's dependent spouse, filed her present claim for Chapter 35 DEA benefits in November 2008.  Her claim was denied in RO decisions dated in December 2008 and July 2009 on the basis of being filed after the expiration of her period of eligibility.  The RO arrived at this determination on the premise that a determination of Chapter 35 DEA eligibility had previously been made when the Veteran was granted a permanent and total disability rating by rating decision of June 1997 (with notice of the award dispatched on June 27, 1997).  However, the appellant has since submitted evidence indicating that this premise is incorrect.  Specifically, she presents a photocopy of a December 2008 rating decision from the Chicago, Illinois, VA Regional Office, which noted that no adjudicative determination regarding Chapter 35 DEA eligibility had actually been made by the RO in the June 1997 rating decision awarding the Veteran individual unemployability.  The December 2008 rating decision thus considered the issue and determined, in the first instance, that basic eligibility to Chapter 35 DEA was established from November 20, 1996.

In view of the foregoing facts, the appellant may be entitled to a later tolling date for her delimiting period of eligibility to Chapter 35 DEA benefits, based on the date of notification of such eligibility.  (See 38 C.F.R. § 21.3046(a)(2)(iii) (2010).)  However, before this matter may be further addressed, the case must be remanded for additional development of the relevant evidence.  This development should include associating the appellant's education claims file with the Veteran's claims file so that the date of dispatch of notice of the December 2008 rating decision determining basic eligibility to Chapter 35 DEA can be obtained.   

Accordingly, the case is REMANDED for the following:

1.  The Veteran's claims file must be located and associated with the appellant's education folder.  

2.  After completing the above action, the RO/AMC must re-adjudicate the appellant's appeal regarding the propriety of the delimiting date of June 27, 2007 for eligibility to Chapter 35 DEA benefits.  Thereafter, if the appellant's claim for Chapter 35 DEA benefits remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the issue of the propriety of the delimiting date of June 27, 2007 for eligibility to Chapter 35 DEA benefits should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

